Nichols, Presiding Judge.
The defendant was indicted, tried and convicted of arson. The indictment was returned at the October, 1960 term of court and continued because of illness of the defendant or his counsel at each term of court thereafter until the April, 1963 term when counsel for the defendant was appointed by the court (the employed counsel being hospitalized at such time and the defendant having been informed at the preceding term that no further continuance would be granted). Counsel was appointed two days before the trial. Held:
1. The trial judge did not abuse his discretion in overruling the motion for continuance. See Duke v. State, 104 Ga. App. 494 (122 SE2d 127), and citations.
2. The excerpt from the charge on the subject of alibi, being the same as approved by this court in Moss v. State, 43 Ga. App. 109 (4) (158 SE 461), shows no error. See also Eugee v. State, 159 Ga. 604 (13) (126 SE 471).
3. The evidence, while not without some conflict, was sufficient *857to authorize the conviction and the trial court did not err in overruling the defendant’s motion for new trial.
Decided January 20, 1964.
Earl Staples, for plaintiff in error.
Wright Lipford, Solicitor General, contra.

Judgment affirmed.


Hall and Bussell, JJ., concur.